—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Latella, J.), rendered February 17, 2000, convicting her of murder in the second degree (felony murder) and attempted robbery in the first degree (two counts), upon a jury verdict, and imposing sentence, and (2) an amended sentence of the same court, imposed March 24, 2000, upon her conviction of attempted robbery in the first degree (two counts).
Ordered that the judgment and the amended sentence are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt with regard to the count of murder in the second degree (felony murder) and the two counts of attempted robbery in the first degree. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s acquittal of the charges of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree did not render inconsistent or repugnant her convictions for murder in the second degree and the two counts of attempted robbery in the first degree. The counts of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, as charged, contained elements not found in the murder and attempted robbery counts (see, People v Castillo, 260 AD2d 643).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Schmidt and Townes, JJ., concur.